Exhibit 10.65
FIRST AMENDMENT TO SECURITY AGREEMENT
THIS FIRST AMENDMENT TO SECURITY AGREEMENT (this “Amendment”) is entered into as
of December 22, 2011, by and among WELLS FARGO CAPITAL FINANCE, LLC (formerly
known as Wells Fargo Foothill, LLC), a Delaware limited liability company, as
the arranger and administrative agent (“Agent”) for the Lenders (as defined in
the Credit Agreement referred to below), and the Grantors listed on the
signature pages hereof (the “Grantors”, and each individually, a “Grantor”).
WHEREAS, Agent, Lenders and RealPage, Inc., a Delaware corporation (“Borrower”)
are parties to that certain Amended and Restated Credit Agreement dated as of
the date hereof (as amended, restated, modified or supplemented from time to
time, the “Credit Agreement”);
WHEREAS, the Grantors and Agent are parties to that certain Security Agreement
dated as of September 3, 2009 (as amended, restated, modified or supplemented
from time to time, the “Security Agreement”); and
WHEREAS, in connection with the execution and delivery of the Credit Agreement,
Grantors have requested that Agent amend the Security Agreement in certain
respects as set forth herein and Agent has agreed to the foregoing, on the terms
and conditions set forth herein.
NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:
1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
and not otherwise defined shall have the meanings ascribed to such terms in the
Security Agreement.
2. Amendments to Security Agreement. In reliance upon the representations and
warranties of Grantors set forth in Section 6 below, and subject to the
satisfaction of the conditions to effectiveness set forth in Section 5 below,
the Security Agreement is hereby amended as follows:
(a) Sections 6(a), 6(b), 6(d), 6(e), 6(f) and 6(k) of the Security Agreement are
each hereby amended by deleting each reference to “$250,000” and replacing each
with “$500,000”.
(b) Section 6(c)(i) is hereby amended and restated in its entirety as follows:
(i) Except to the extent not required by the Credit Agreement, each Grantor
shall obtain an authenticated Control Agreement, from each bank maintaining a
Deposit Account for such Grantor; provided however, that Control Agreements
shall not be required for Deposit Accounts for all Grantors with amounts which
in the aggregate for all such Deposit Accounts does not exceed $1,000,000 at any
time.

 





--------------------------------------------------------------------------------



 



(c) The Schedules to the Security Agreement are hereby amended and restated in
their entirety with the Schedules attached hereto.
3. Continuing Effect. Except as expressly set forth in Section 2 of this
Amendment, nothing in this Amendment shall constitute a modification or
alteration of the terms, conditions or covenants of the Security Agreement or
any other Loan Document, or a waiver of any other terms or provisions thereof,
and the Security Agreement and the other Loan Documents shall remain unchanged
and shall continue in full force and effect, in each case as amended hereby.
4. Reaffirmation and Confirmation. Each Grantor hereby ratifies, affirms,
acknowledges and agrees that the Security Agreement and the other Loan Documents
to which it is a party represent the valid, enforceable and collectible
obligations of such Grantor, and further acknowledges that there are no existing
claims, defenses, personal or otherwise, or rights of setoff whatsoever with
respect to the Security Agreement or any other Loan Document. Each Grantor
hereby agrees that this Amendment in no way acts as a release or relinquishment
of the Liens and rights securing payments of the Obligations. The Liens and
rights securing payment of the Obligations are hereby ratified and confirmed by
each Grantor in all respects.
5. Conditions to Effectiveness. This Amendment shall become effective upon the
satisfaction of the following conditions precedent:
(a) Agent shall have received a copy of this Amendment executed and delivered by
Agent, the Lenders and the Loan Parties (with four (4) original copies of this
Amendment to follow within two (2) Business Days after the date hereof); and
(b) No Default or Event of Default shall have occurred and be continuing on the
date hereof or as of the date of the effectiveness of this Amendment.
6. Representations and Warranties. In order to induce Agent to enter into this
Amendment, each Grantor hereby represents and warrants to Agent that:
(a) After giving effect to this Amendment, all representations and warranties
contained in the Loan Documents to which such Grantor is a party are true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality or dollar thresholds in the text thereof)
on and as of the date of this Amendment (except to the extent any representation
or warranty expressly relates solely to an earlier date in which case such
representations and warranties shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality or dollar thresholds in the text thereof) on and as of such earlier
date);
(b) No Default or Event of Default has occurred and is continuing; and
(c) This Amendment and the Loan Documents, as amended hereby, constitute legal,
valid and binding obligations of such Grantor and are enforceable against such
Grantor in accordance with their respective terms, except as enforcement may be
limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally.

 

-2-



--------------------------------------------------------------------------------



 



7. Miscellaneous.
(a) Expenses. Borrower agrees to pay on demand all reasonable costs and expenses
of Agent (including reasonable attorneys fees) incurred in connection with the
preparation, negotiation, execution, delivery and administration of this
Amendment and all other instruments or documents provided for herein or
delivered or to be delivered hereunder or in connection herewith. All
obligations provided herein shall survive any termination of this Amendment and
the Security Agreement as amended hereby.
(b) Governing Law; Trial Waiver; Reference Provision. Without limiting the
applicability of any other provision of the Security Agreement or any other Loan
Document, the terms and provisions set forth in Section 23 of the Security
Agreement are expressly incorporated herein by reference.
(c) Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.
8. Release.
(a) In consideration of the agreements of Agent contained herein and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, each Grantor, on behalf of itself and its successors, assigns, and
other legal representatives, hereby absolutely, unconditionally and irrevocably
releases, remises and forever discharges Agent and Lenders, and their successors
and assigns, and their present and former shareholders, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents and other representatives (Agent, each Lender and all such
other Persons being hereinafter referred to collectively as the “Releasees” and
individually as a “Releasee”), of and from all demands, actions, causes of
action, suits, controversies, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known or unknown, suspected or unsuspected, both at law and in equity, which
such Grantor or any of its successors, assigns, or other legal representatives
may now or hereafter own, hold, have or claim to have against the Releasees or
any of them for, upon, or by reason of any circumstance, action, cause or thing
whatsoever which arises at any time on or prior to the day and date of this
Amendment for or on account of, or in relation to, or in any way in connection
with any of the Security Agreement, or any of the other Loan Documents or
transactions thereunder or related thereto.
(b) Each Grantor understands, acknowledges and agrees that the release set forth
above may be pleaded as a full and complete defense and may be used as a basis
for an injunction against any action, suit or other proceeding which may be
instituted, prosecuted or attempted in breach of the provisions of such release.

 

-3-



--------------------------------------------------------------------------------



 



(c) Each Grantor agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.
[Signature Page Follows]

 

-4-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this agreement to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.

                  REALPAGE, INC.,
a Delaware corporation    
 
           
 
  By:   /s/ Timothy J. Barker    
 
         
 
  Name:   Timothy J. Barker    
 
  Title:   Chief Financial Officer and Treasurer    
 
                OPSTECHNOLOGY, INC.,
a Delaware corporation    
 
           
 
  By:   /s/ Timothy J. Barker    
 
         
 
  Name:   Timothy J. Barker    
 
  Title:   Vice President, Chief Financial Officer and Treasurer    
 
                MULTIFAMILY INTERNET VENTURES, LLC,
a California limited liability company    
 
           
 
  By:   /s/ Timothy J. Barker    
 
         
 
  Name:   Timothy J. Barker    
 
  Title:   Chief Financial officer and Treasurer of RealPage, Inc., the Sole
Member of Multifamily Internet Ventures, LLC    
 
                STARFIRE MEDIA, INC.,
a Delaware corporation    
 
           
 
  By:   /s/ Timothy J. Barker    
 
         
 
  Name:   Timothy J. Barker    
 
  Title:   Vice President, Chief Financial Officer and Treasurer    

Signature Page to First Amendment to Security Agreement

 

 



--------------------------------------------------------------------------------



 



             
 
                REALPAGE INDIA HOLDINGS, INC.,
a Delaware corporation    
 
           
 
  By:   /s/ Timothy J. Barker    
 
         
 
  Name:   Timothy J. Barker    
 
  Title:   Vice President, Chief Financial Officer and Treasurer    
 
                A.L. WIZARD, INC.,
a Delaware corporation    
 
           
 
  By:   /s/ Timothy J. Barker    
 
         
 
  Name:   Timothy J. Barker    
 
  Title:   Vice President, Chief Financial Officer and Treasurer          
PROPERTYWARE, INC.,
a California corporation    
 
           
 
  By:   /s/ Timothy J. Barker    
 
         
 
  Name:   Timothy J. Barker    
 
  Title:   Vice President, Chief Financial Officer and Treasurer    
 
                43642 YUKON INC.,
a Yukon company    
 
           
 
  By:   /s/ Timothy J. Barker    
 
         
 
  Name:   Timothy J. Barker    
 
  Title:   Vice President, Chief Financial Officer and Treasurer    
 
                eREAL ESTATE INTEGRATION, INC.
a California corporation    
 
           
 
  By:   /s/ Timothy J. Barker    
 
         
 
  Name:   Timothy J. Barker    
 
  Title:   Vice President, Chief Financial Officer and Treasurer    

Signature Page to First Amendment to Security Agreement

 

 



--------------------------------------------------------------------------------



 



                  RP NEWCO LLC,
a Delaware limited liability company    
 
           
 
  By:   /s/ Timothy J. Barker    
 
         
 
  Name:   Timothy J. Barker    
 
  Title:   Chief Financial Officer and Treasurer of    
 
      RealPage, Inc., the Sole Member of    
 
      RP Newco LLC    
 
                RP NEWCO II LLC,
a Delaware limited liability company    
 
           
 
  By:   /s/ Timothy J. Barker    
 
         
 
  Name:   Timothy J. Barker    
 
  Title:   Chief Financial Officer and Treasurer of    
 
      RealPage, Inc., the Sole Member of    
 
      RP Newco II LLC    
 
                MULTIFAMILY CLOUD CONSORTIUM LLC,
a Delaware limited liability company    
 
           
 
  By:   /s/ Timothy J. Barker    
 
         
 
  Name:   Timothy J. Barker    
 
  Title:   Chief Financial Officer and Treasurer of    
 
      RealPage, Inc., the Sole Member of Multifamily    
 
      Cloud Consortium LLC    
 
                REALPAGE PHILIPPINES HOLDINGS LLC,
a Delaware limited liability company    
 
           
 
  By:   /s/ Timothy J. Barker    
 
         
 
  Name:   Timothy J. Barker    
 
  Title:   Chief Financial Officer and Treasurer of    
 
      RealPage, Inc., the Sole Member of RealPage    
 
      Philippines Holdings LLC    

Signature Page to First Amendment to Security Agreement

 

 



--------------------------------------------------------------------------------



 



                  REALPAGE FORMS LLC,
a Delaware limited liability company    
 
           
 
  By:   /s/ Timothy J. Barker    
 
         
 
  Name:   Timothy J. Barker    
 
  Title:   Vice President, Chief Financial Officer and    
 
      Treasurer    
 
                SENIOR-LIVING.COM, INC.,
a Delaware corporation    
 
           
 
  By:   /s/ Timothy J. Barker    
 
         
 
  Name:   Timothy J. Barker    
 
  Title:   Vice President, Chief Financial Officer and    
 
      Treasurer    

                  MULTIFAMILY TECHNOLOGY SOLUTIONS, INC.,
a Delaware corporation      
 
  By:   /s/ Timothy J. Barker    
 
         
 
  Name:   Timothy J. Barker    
 
  Title:   Vice President, Chief Financial Officer and    
 
      Treasurer    
 
                MTS NEW JERSEY, INC.,
a Delaware corporation    
 
           
 
  By:   /s/ Timothy J. Barker    
 
         
 
  Name:   Timothy J. Barker    
 
  Title:   Vice President, Chief Financial Officer and    
 
      Treasurer    
 
                MTS CONNECTICUT, INC.,
a Delaware corporation    
 
           
 
  By:   /s/ Timothy J. Barker    
 
         
 
  Name:   Timothy J. Barker    
 
  Title:   Vice President, Chief Financial Officer and    
 
      Treasurer    

Signature Page to First Amendment to Security Agreement

 

 



--------------------------------------------------------------------------------



 



                  MTS MINNESOTA, INC., a Delaware corporation    
 
           
 
  By:   /s/ Timothy J. Barker    
 
         
 
  Name:   Timothy J. Barker    
 
  Title:   Vice President, Chief Financial Officer and    
 
      Treasurer    
 
                LEASESTAR LLC,
a Delaware limited liability company    
 
           
 
  By:   /s/ Timothy J. Barker    
 
         
 
  Name:   Timothy J. Barker    
 
  Title:   Chief Financial Officer and Treasurer of    
 
      RealPage, Inc., the Sole Member of    
 
      LeaseStar LLC    

Signature Page to First Amendment to Security Agreement

 

 



--------------------------------------------------------------------------------



 



                  WELLS FARGO CAPITAL FINANCE, LLC,
a Delaware limited liability company, as Agent    
 
           
 
  By:   /s/ Troy V. Erickson    
 
         
 
  Name:   Troy V. Erickson    
 
  Title:   Director    

Signature Page to First Amendment to Security Agreement

 

 